PER CURIAM.
We reverse the order of the Unemployment Appeals Commission denying Annette Whitaker unemployment benefits because of alleged misconduct as defined in section 443.036(24), Florida Statutes (1985). Gold-stein v. Ury Kalai M.D., P.A., 480 So.2d 695 (Fla. 4th DCA 1985). Our review of the record satisfies us that Whitaker’s action of failing to follow the proper procedure for testing pizza dough was poor judgment not an intentional disregard of her employer’s interests as required by section 443.036(24).
This matter is reversed and remanded for reinstatement of Whitaker’s unemployment benefits.
LETTS, DELL and WALDEN, JJ., concur.